Giletllan, C. J.
Indictment for seduction. The indictment, charged that the woman “was then and there [i. e., at the time and place of the seduction charged] an unmarried female of previous-chaste character.” Objection is taken to this as not stating with sufficient definiteness that she was chaste at the particular time.. But the clause quoted means that she was at that time, and previous-to that time, of chaste character.
The assignments of error point out several rulings of the court in-admitting or excluding evidence, or in its charge; but, as there must-be a new trial, we will consider only two of them, the others being of minor importance, and likely-not to arise on a second trial.
The trial court admitted in evidence, against defendant’s objection-that it was incompetent, irrelevant, and immaterial, the record of the-conviction of the defendant in the district court, upon a complaint of bastardy made by the woman named in the indictment. That was-*197-error. The fact of conviction was the only thing which in this prosecution- the record was competent to prove, and that fact was immaterial. It could not be res judicata as to any fact involved in this prosecution, not only because the issues were not the same, but because the character of the proceedings was different, and the trial of one proceeded on rules and principles not applicable to the other. 'One was in the nature of a civil action, and its trial was conducted upon the rules applicable to civil actions. State v. Snure, 29 Minn. 132, (12 N. W. Rep. 347.) A preponderance of evidence was all that was necessary to a conviction, and it might be had, (if it satisfied the minds of the jury,) on the unsupported testimony of the woman. This is a criminal action. A conviction can be justified only on such evidence as satisfies the minds of the jury beyond a reasonable doubt; and by statute a conviction cannot be had on the unsupported testimony of the woman. Her testimony must be corroborated by other evidence upon every essential element of the offence.
The court in its charge stated the purpose with which it admitted the record to have been to corroborate the testimony of the complaining witness, that illicit intercourse had occurred between her and defendant. But it could not establish that on that trial there was other evidence than hers of the illicit intercourse, nor could it be used in lieu of such other evidence, if there was any; and certainly what she testified on that trial, or the effect which her testimony had on the minds of that jury, could not corroborate her testimony in this case.
The court charged the jury “that chastity in a woman is bylaw presumed to be her natural condition. The law assumes that no woman is unchaste until that is established. That presumption goes along with the complaining witness in this case, the same as the presumption of innocence with the defendant. That presumption is an item in the consideration of that question.” It is true, as a general proposition, that chastity is presumed. - But the presumption can hardly survive the person’s confession, in her testimony, of unchastity. The statute as to this offence, as construed by this court, requires proof and corroboration of the woman’s testimony as to previous chaste character. State v. Timmens, 4 Minn. 241, (325;) State *198v. Brinkhaus, 34 Minn. 285, (25 N. W. Rep. 642.) This excludes, in indictments for seduction, the ordinary presumption of chastity. The charge was therefore error.
Order reversed.